FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                 September 5, 2013
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,                      No. 13-8049
       v.                                               (D. Wyoming)
 ROBERTO CARDOZA-SARABIA,                    (D.C. Nos. 2:12-CV-00230-ABJ and
                                                        2:09-CR-00136-ABJ-1)
              Defendant - Appellant.




            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Movant Roberto Cardoza-Sarabia seeks a certificate of appealability (COA)

to appeal the denial by the United States District Court for the District of

Wyoming of his motion under 28 U.S.C. § 2255 to set aside his sentence and

conviction because of ineffective assistance of counsel with respect to his guilty

plea. See 28 U.S.C. § 2253(c)(1)(B) (requiring COA to appeal denial of § 2255

motion). The district court denied the motion because it was untimely under 28

U.S.C. § 2255(f).

       The district court was clearly correct. The judgment was entered against

Movant on December 17, 2009. He did not appeal. He filed his § 2255 motion

on October 12, 2012. In district court he gave no reason to overcome the
statutory bar, nor has he done so in this court. We DENY a COA and dismiss the

appeal. Appellant’s motion to proceed in forma pauperis is DENIED.



                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                      -2-